June 18, 1948


         Hon. Franklin C. Williams
         County Attorney
         Ande r son County
         Palestine,  Texas

                                                  Opinion No. V-610
                                                  Re: The authority to erect and
                                                       maintain a county hospital
                                                       with additional buildings.

         Dear     Sir:

                     Your request        for,an   opinion   of this office   is substan-
         tially   as follows:

                                “‘Anderson County contemplates        the vot-
                          inp and issuance of bonds to the amount of
                          $~@O,@#e,O@ for the purpose ef establishing
                         ‘and maintaining     a ciunty hospital with the
                          main hospital building located at Pale stine,
                          Texas, and small branch hospitals         at Elkhart,
                          Texas, and at Franksten,      Texas,   all under the
                          management      of one board cf managers       lp-
                          pointed by the commissioners’        courttomanage
                          said hospital.     Elkhart, Texas,   and Franksten,
                          Texas, each have a population of less than
                          5,000.    I have been requested to ask for an
                          opinion from your dekartment        stating whether
                          or not a bond issue may be voted for this pur-
                          pose.    If a bond issue may not be voted for such
                          purpose, may a bond issue be voted for three
                          separate county hospitals in Anderscn C,eunty,
                          each of which will have a separate board ef
                          managers      appcinted by the commissioners
                          court. . .




.
    -.
Hon. Franklin      C. Williams,   page 2 (V-610)


              “The hospital or hospitals which An-
         derson  County proposes to establish will not
         be operated in connection with the County
         Poorhouse.”

         Article     4478,   V. C. S., reads,   in part,   as follows:

               ‘The commissioners        court of any coun-
         ty shall have power to establish       a county hespi-
         tal and to enlarge any existing hospitals for the
         care and treatment of persons suffering from
         any illness,   disease or injury, subject to the
         provisions    of this chapter.    At intervals  of not
         less than twelve months, ten per cent of the
         qualified property tax paying tax paying voters
         of a county may petition such court to provide
         for tiia establishing    or enlarging   of a county
         hospital,   in which event said court within the
         time designated     in such petition shall submit
         to such voters at a special or regular election
         the proposition    of issuing bonds in such aggregate
         amount as may be designated in said Petition for
         the establishing    or enlarging of such hospital.
         Whenever any such proposition         shall receive a
         majority   of the votes of the qualified property
         tax payers voting at such election,       said commis-
         sioners court shall establish       and maintain such
         hospital and shall have the following powers:.         . .

               “2.   To purchase or erect all necessary
         buildings,   make all necessary     improvements
         and repairs     and alter any existing buildings,   for
         the use of said hospital.     The plans for such e-
         rection, alteration,    or repair shall first be ap-
         proved by the State Health Officer,      if his ap-
         proval is requested by the said commissioners
         court.    . . *

              “4. To issue county bonds to provide funds
         for the establishing, enlarging  and equipping of
         said hospital and for all other necessary   per-
         manent improvements     in connection therewith;
         to do all other things that may be required by
         law in order to render said bonds valid. . . . *

         Article     4493,   V. C. S., is as follows:
Hon. Franklin   C. Williams,     page 3 (V-610)


                ‘Where  no county hospital is now pro-
          vided for the purpose aforesaid,      or where
          such provision    is inadequate, the commis-
          sioners court of each county which may have
          a city with a population of more than ten
         thousand persons,      within six months from
         the time when such city shall have attained
          such population, such population to be as-
         certained by such court in such manner as
         may be determined       upon resolution thereof,
          shall provide for the erection of such coun-
         ty hospital or hospitals as may bt necessary
                   DuYwose. . and .Drovlde therem a room.
         for that -~-
         or rooms, or ward or wards for the care of
         confinement    cases, and a room or rooms or
         ward or wards for the temporary         care of per-
         sons suffering from mental or ne.rvous disease,
         and also make prevision       in separate buildings
         for patients  suffering from tuberculosis        and
         ether communicable       diseases,  and from time
         to time add thereto occemmodations          sufficient
         to take care of the patients of the ccunty.        This
         time may be extended by the State Board af
         Health for good cause shown.        Unless adequate
         funds for the building of said hospital can be
         derived from current funds of the county avail-
         able for such purpose, issuance of county war-
         rants and script, the commissioners         court shall
         submit, tither at a special election called for
         the purpose, or at a regular election,       the propo-
         sition of the issuance of county bonds for the
         purpose of.building such hospital.       If the propo-
         sitien shall fail to receive a majority      vote at
         such election   said court may be required there-
         after at intervals    of not less than twelve months,
         upon petition of ten per cant of the qualified
         voters of said county, to submit said preposition
         until same shall rece.ive the requisite vote author-
         izing the issuance of the bonds.”

           The Attorney General has consistently  held that unquali-
fied general power is conferred upon the Commissioners’      Court
to establish  and to enlarge hospitals for county purposes.

         Although   certain    portions   of the Act (Acts   1713, 33rd Leg.,
.   .



        Hon. Franklin      C. Williams,   page 4 (V-610)


        Ch. 39, p. 71) which is now Art. 4478, et seq. appear vague,
        nevertheless   the court in Glimpse v. Bexar County, 160 S. W.
        (2d) 996, cited with approval Art. 4493.      Inasmuch as Art.
        4478 provides for the establishment      of a hospital subject to
        the provisions   of this chapter, it is our opinion that the provi-
        srons of the Act, particularly   Art. 4493, are sufficiently    broad
        in scope to furnish authority for Anderson       County to establish
        a county hospital at Palestine    with additional buildings at Elk-
        hart and Frankston provided the county has the taxing power to
        warrant the issuance of bonds.      The Act when considered      as a
        whole reflects   an intent on the part of the Legislature    to furnish
        authority for the establishment    of a hospital with additional
        buildings to be located in the discretion    of the Commissioners’
        Court of said county.    This is further evidenced by the language
        in Art. 4493 which states:

                       “Where no county hospital is now provided
                 for the purpose aforesaid   or where such pro-
                 vision is inadequate the Commissioners    Court
                 shall provide for the erection of such county
                 hospital or hospitals.”

        When a statute is passed as a whole and not in parts or sections,
        it is animated by one general purpose and intent.      Consequently,
        each part or section should be construed in connection with every
        other part or section so as to produce a harmonious       whole.   Thus,
        it is not proper to confine interpretation   to one section.  (Suther-
        land, Statutory construction,   Vol. 2, p. 336; Ellis County v. Thomp-
        son, 95 Tex. 22, 64 S.W. 927).    We believe that the Act taken as a
        whole furnishes   sufficient authority for the establishment    of such
        a hospital as you have indicated.     The authority for the establish-
        ment is entirely different from the manner of administration.

                 Article     4479,   V. C. S., provides,   in part,   as follows:

                       ” When the commissioners     court shall have
                 acquired a suite for such hospital and shall have
                 awarded contracts for the necessary       buildings
                 and improvements     thereon, it shall appoint six
                 resident property tax-paying    citizens-of   the
                 county who shall constitute a board of managers
                 of said hospital.  The te.rm of office of each mem-
                 ber of said board shall be two years, except that
                 in making the first appointments     after this Act
                 takes effect three members     shall be appointed for
                 one year and three members      for two years so that
.   .




        Hon. Franklin     C. Williams,    page 5 (V-610)


                    thereafter  three members  of said board will
                    be appointed every two years . . .”

                  It is our opinion that Art. 4479 contemplates      the ap-
        pointment of only one board of managers       for a county hospital.
        Inasmuch as you state in your opinion request that you contem-
        plate the establishment    of the county hospital at Palestine    with
        additional buildings at Elkhart and Frankston,      it is our opinion
        that one board of managers      .should be appointed far such hos-
        pital.

                   Bonds cannot be voted for “maintaining”      a county has-
        pita1 but they are expressly     authorized “far the establishing,
        enlarging   and equipping of said hospital and for all necessary
        permanent improvements        in connection therewith.”    Art. 4471,
        supra.    Provision  for location of the buildings is net a necessary
        part of the bond transcript.

                    Our answer to your first       question   makes   it unnecessary
        to answer    your second question.

                                         SuMh4AltY

                          Anderson     County is authorized to vote bends
                    under Article     447U, et seq., for the purpose of
                    “establishing.     . . and equipping a county hos-
                    pital.”   If the election   carries, then the Commis-
                    sioners’ Court, in the exercise       of its discretion,
                    may establish      such hospital at’Palestine    with ad-
                    ditional buildings at Elkhart and Frankston.          Said
                    hospitals    should eperate under one board of man-
                    agers, Art. 4479, V. C. S.

                                            Very    truly   yours,

                                  ATTORNEYGENEMLOFTEXAS




        BW:mw:vmb                               Burnell Waldrep
                                                Assistant